OPINION — AG — (1) THE SALARIES AND WAGES OF THE COUNTY AGENT AND THE HOME DEMONSTRATION AGENT AND THE EXPENSES OF THE DEPUTY STATE EXAMINER AND INSPECTOR ASSIGNED TO AUDIT COUNTY RECORDS ARE NOT TO BE CONSIDERED IN COMPUTING THE SEVENTY FIVE PERCENT LIMITATION UPON SALARIES AND WAGES CONTAINED IN SECT. 5 OF HOUSE BILL NO. 693 (19 Ohio St. 179.12 [19-179.12]) AND THAT THE SALARY OF THE JANITOR OR JANITORS OF THE COURTHOUSE IS TO BE SO CONSIDERED. (2) THE SHERIFF IS NOT REQUIRED BY LAW TO DESIGNATE ONE OF HIS EMPLOYEES AS " JAILER " BUT THAT IF HE DOES, THE SALARY OF THE INDIVIDUAL SO DESIGNATED, SUBJECT TO THE PROVISIONS ABOVE POINTED OUT, IS TO BE PROPOSED BY THE PRINCIPAL OFFICER SUBJECT TO THE APPROVAL OF THE COUNTY COMMISSIONERS, AND THAT THE DESIGNATION OF AN INDIVIDUAL AS " JAILER " IS NOT THE DETERMINING FACTOR AS TO THE SALARY WHICH IS PAID SAID INDIVIDUAL. CITE: 19 Ohio St. 179.7 [19-179.7], 19 Ohio St. 179.4 [19-179.4], OPINION NO. JULY 22, 1953 — NICHOLS (JAMES P. GARRETT)